     Case 3:19-cr-00246 Document 274 Filed 06/25/20 Page 1 of 4 PageID #: 1109



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


UNITED STATES OF AMERICA

v.                                                    CRIMINAL ACTION NO. 3:19-00246-06

DENNIS DEIRE MOSLEY, JR.

                         MEMORANDUM OPINION AND ORDER

               Pending before the Court is a Motion in Limine of the United States Regarding

Admissibility of Evidence Pursuant to Federal Rule of Evidence 404(b). ECF No. 232. Defendant

Dennis Deire Mosely, Jr. opposes the motion. For the following reasons, the motion is

GRANTED.


               Defendant is named in three counts of a nineteen-count third superseding

indictment related to an alleged methamphetamine conspiracy with co-defendants George

Langford, Calvin Well, and others. Count one charges Defendant with conspiring to distribute

methamphetamine in violation of 21 U.S.C. § 846 and Counts Seven and Nine charge Defendant

with using a communication facility in committing, causing, and facilitating a felony controlled

substance offense in violation of 21 U.S.C. § 843(b). During the course of the investigation, agents

used court-authorized wiretaps to intercept communications over telephones used by members of

the conspiracy. The Government asserts those communications include evidence that Defendant,

Langford, and Wells participated in the conspiracy.



               As it is anticipated that Defendant’s use of one of the telephones will be at issue at

trial, the Government provided notice of its intent to introduce a phone call and testimony
   Case 3:19-cr-00246 Document 274 Filed 06/25/20 Page 2 of 4 PageID #: 1110



identifying Defendant as using that particular telephone. ECF No. 231. In the recorded phone

conversation, a caller, who identifies herself as Defendant’s Aunt, states “[y]our parole officer just

called my phone.” The individual using the phone in question responds, “what’d he say,” and the

caller replies that the officer asked “[d]o you know Dennis Mosely?” During the conversation, the

user confirms the officer is his parole officer and describes the vehicle the officer drives. The

Government states it intends to call Scott A. Scislo, a parole officer from Ohio, who will identify

Defendant and testify he was Defendant’s parole officer and his vehicle was accurately described

during the conversation. The Government asserts it will not offer evidence that the parole officer

intended to get a warrant for Defendant’s arrest or the conduct that resulted in Defendant being

placed under supervision.



                 Pursuant to Rule 404(b) of the Federal Rules of Evidence, evidence of prior crimes,

wrongs, or acts may be admissible for the purpose of proving identity. Fed. R. Evid. 404(b)

(providing, in part, that evidence of crimes, wrongs, or other acts “may be admissible for another

purpose, such as proving . . . identity”). 1 In United States v. McBride, 676 F.3d 385 (4th Cir.

2012), the Fourth Circuit reiterated the four-factor test courts should employ when determining

the admissibility of such evidence:

                 (1) The evidence must be relevant to an issue, such as an element of
                 an offense, and must not be offered to establish the general character
                 of the defendant. In this regard, the more similar the prior act is (in
                 terms of physical similarity or mental state) to the act being proved,
                 the more relevant it becomes. (2) The act must be necessary in the
                 sense that it is probative of an essential claim or an element of the
                 offense. (3) The evidence must be reliable. And (4) the evidence's
                 probative value must not be substantially outweighed by confusion
                 or unfair prejudice in the sense that it tends to subordinate reason to
                 emotion in the factfinding process.


       1
           Rule 404(b) provides, in relevant part: “
                                                  -2-
   Case 3:19-cr-00246 Document 274 Filed 06/25/20 Page 3 of 4 PageID #: 1111




676 F.3d 385, 396 (4th Cir. 2012) (internal quotation marks and citations omitted). The Fourth

Circuit also cautioned against misusing such evidence and explained the Government must give

notice of its intent to use such evidence and the district court must consider using a limiting

instruction to explain the purpose of the evidence. Id.



               In light of these factors, Defendant concedes in his Response that the phone call

establishes his identity and can be found relevant under Rule 401 of the Federal Rules of

Evidence. 2 He also concedes Rule 404(b)(2) permits evidence of other crimes, wrongs, or other

acts to establish identity. Nevertheless, Defendant argues the Court should exclude the evidence

because its probative value is outweighed by unfair prejudice as the evidence may confuse or

mislead the jury. The Court disagrees.



               Here, the Government intends to introduce a significant number of communications

linked to the telephone in question and seeks to establish Defendant used that phone during the

conspiracy. The Government asserts, however, it will not introduce evidence regarding why

Defendant was on supervision or the officer’s intent to get a warrant. Upon consideration of the

evidence and the purpose for which the Government seeks its introduction, the Court initially finds

the call and the parole officer’s testimony is relevant, necessary, reliable, and highly probative to

establish identity and an essential element of a claim at trial. Additionally, the Court observes it is

not being used to establish character or conformity with prior acts. As to any unfair prejudice




       2
        Rule 401 states: “Evidence is relevant if: (a) it has any tendency to make a fact more or
less probable than it would be without the evidence; and (b) the fact is of consequence in
determining the action.” Fed. R. Evid. 401.
                                                 -3-
   Case 3:19-cr-00246 Document 274 Filed 06/25/20 Page 4 of 4 PageID #: 1112



Defendant may experience, the Court finds the risk is low and, to extent there is a risk, the Court

can provide the jury with a limiting instruction. Thus, given these considerations, the Court

concludes that the probative value of the evidence is not substantially outweighed by the danger

of confusion or unfair prejudice.



               Accordingly, the Court GRANTS the Motion in Limine of the United States

Regarding Admissibility of Evidence Pursuant to Federal Rule of Evidence 404(b). ECF No. 232.



               The Court DIRECTS the Clerk to send a copy of this Order to the defendant and

counsel, the United States Attorney, the United States Probation Office, and the United States

Marshal.

                                             ENTER:         June 25, 2020




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                                -4-
